Title: To George Washington from Colonel George Gibson, 8 March 1778
From: Gibson, George
To: Washington, George



May it please Your Excelly
Lancasr [Pa.] 8th March 1778

Capt. Greybill of the German Battn arrived here from Yorktown he Brought with him three Brittish Officers prisoners of Warr, he produced a Written Order from the Board of Warr. Wherein he is diricted to deliver the Gentn to me or Mr Attlee Commisy of Prisonrs. as I have not yet been honor’d with any directions from Your Excy I refused to have anything to do with them, they are here under direction of the Commissy of Prisoners, these Gentn inform that all the officers prisoners of Warr as Well Hessians as Brittish are on their way to this place. as it appears the Commissy is at a loss how to treat them, I thought it my duty to inform Your Excelly that your pleasure may be Known at present they are not in Confinement but are lodged with some of our Officers. The Troops here have been very badly Supply’d with provision, Beef in particular. They have been four days without Beef The purchasing

Commissary Says he cannot get any more Cattle to purchase in the Neighbourhood of this place. though some Butchers in this Town have offerd to supply us, I have order’d some Beef in Barrells from Middletown. if we are supply’d by the Commisy this Provision will be so much nearer the Army. If not we will be obliged to make use of it unless we take the Cattle from the Inhabitants by force which will destroy the effect of Your Excys recommendation to the Yeomanry of this State I have a number of men here fit for a Camp life if they were properly Clad. the Cloaths are preparing & as soon as compleated I shall send them to Camp, agreeable to the orders I have reced from Yr Excy—The guards at this place require 36 men dayly. the Militia do no duty & there is an absolute necessity for every Centinel otherwise the Stores &c. will be plundered, I mention this to your Exy that your Excy may know our present situation—I apprehended a French man on suspicion of being a Spy his name is Pierre Menot he says he is a Surgeon that he deserted from Philada 16th Febry. among his papers I have found a Certificate signed by F. Arnelung Chirurgeon Genl to the Hessian troops in America. declaring. that P. Menott had assisted as a Mate in the Hospitals, &c. under his care—In another paper signed by the sd Mr Arnelung He is dismissed the service in consequence of an Order from the Baron Kniphausen to the sd Arnelung forbidding him to employ any other than Hessian surgeons in the Hospital, A memdn. of his having reced from Colo. Clifton £3.16.0 on accot of his appointmt in quality of I’er [premier] doctor to his Regt—These are all the papers he has wth him, he says he has been in our Camp a Considerable time but did not Know there was any necessity for his having a Pasport from Yr Excy as the Court Martial order’d by Your Exy is not yet disolved I shall order him to be tryed by them—I shall be happy to have Yr Excys Orders respecting the Provisions. &c. as also respecting the Guards at this place & how they are to be furnish’d Interim. I have the Honor to be with Much respect Your Excellys Obedt Servt

Geo: Gibson

